In an action to compel specific performance of a "Stipulation and Order of Settlement” or to recover damages for the breach of that stipulation, the plaintiff appeals from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated April 20, 1994, which denied its motion insofar as it was to disqualify the law firm of Rivkin Radler & Kremer from representing the defendant in this action.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
By order of the Supreme Court, Suffolk County, dated February 15, 1995, the complaint was dismissed for lack of subject matter jurisdiction. The dismissal was without prejudice to the plaintiff’s commencement of an action in the proper forum, the United States Bankruptcy Court, as the "Stipulation and Order of Settlement” which is at the heart of this matter was entered in that court. Thus, the United States Bankruptcy Court is the appropriate forum to interpret and enforce the terms of that stipulation (see, In re China Peak Resort, 847 F2d 570, cert granted 488 US 992, judgment vacated on other grounds sub nom. California Equalization Bd. v Sierra Summit, 490 US 844; In re Franklin, 802 F2d 324).
The plaintiff’s contention that the law firm in question *579should be disqualified from representing the defendant in other actions between the parties is not properly before this Court. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.